FORM6K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Pursuant to Rule 13a-16 or 15d-16 of REPORT OF FOREIGN ISSUER the Securities Exchange Act of 1934 For the month of September, 2010 Commission File No. 1-9987 B + HO C E A NC A R R I E R SL T D. (Translation of registrant’s name into English) 3rd Floor, Par La Ville Place 14 Par-La-Ville Road Hamilton HM JX Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X INFORMATION CONTAINED IN THIS FORM 6-K REPORT Set forth herein as Exhibit 99.1 is the Notice of Annual Meeting of Shareholders and Proxy Statement for the meeting to be held on October 27, 2010. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. B+H Ocean Carriers, Ltd. DateSeptember 27, 2010By:/s/ Michael S. Hudner Chief Executive Officer
